Citation Nr: 1040826	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-40 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran had honorable military service from May 1977 to 
February 1984, in addition to service from October 1968 to August 
1970 with discharge under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claims.

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  The RO 
determined that the character of the Veteran's service from 
October 1968 to August 1970 was a bar to all VA benefits for that 
period. 

The Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
Veteran currently suffers from bilateral hearing loss.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from tinnitus.

3.  There is no competent evidence of record showing that the 
Veteran currently suffers from a bilateral hip disability.

4.  The Veteran's current low back disability did not have its 
onset during honorable active service or result from disease or 
injury during his active honorable military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for entitlement to service connection for a 
bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Impaired hearing will be considered to be a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater than 
25 decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In this case, the record does not contain a current diagnosis of 
bilateral hearing loss, tinnitus or a bilateral hip disability.  
In fact, post-service medical evidence is entirely negative for 
any competent evidence of the clinical presence of these 
conditions.  In addition, the record does not contain any 
evidence of treatment for any complaints or symptoms of these 
conditions.  The July 1983 inservice examination did show some 
sensorineural hearing loss; however, the examination results were 
not severe enough to amount to hearing loss for VA purposes and 
there is no medical evidence of post-service hearing loss.  The 
only current evidence of the existence of these disabilities is 
the Veteran's own statements.  In the absence of any competent 
evidence of current bilateral hearing loss, tinnitus or a 
bilateral hip disability, the Board must conclude the Veteran 
does not currently suffer from these disabilities.  A current 
disability is required in order to establish service connection.  
Brammer, 3 Vet. App. 223.  Further, there is no evidence that the 
Veteran had the claimed disability at any time from when he first 
filed his claim for service connection in August 2003.  McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may 
not be granted for a diagnosis of a disability by history.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Post-service medical treatment records show that the Veteran has 
been diagnosed as having mild disc disease at L5-S1 with annular 
fissure at L5-S1 disc bulge.  Therefore, the first requirement 
for service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disability.  

Service medical records show that the Veteran complained of low 
back pain during his second period of service, which is 
characterized as honorable.  He was treated for muscle sprain of 
the lower back in December 1978.  In January 1979, the Veteran 
was again treated for complaints of low back pain.  During a July 
1983 separation examination, the Veteran's spine was found to be 
normal and the Veteran reported that he was in good health.  The 
Veteran indicated in the accompanying Report of Medical History 
that he did not have recurrent back pain.  

Post-service VA medical treatment records show that the Veteran 
was diagnosed as having chronic lower back pain and degenerative 
changes of the lumbar spine in 2003.  Of significance, in the 
October 2003 treatment record, the Veteran's lower back pain was 
stated as secondary to trauma since 1997.  


In May 2010, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported that he injured his back in 1978 when 
he had a hard parachute jump and he landed on his left hip.  He 
reported his left hip was bruised and he was treated at that 
time.  He reported no further in-service injuries and several 
post-service back injuries.  Following a review of the claims 
folder and a physical examination, the Veteran was diagnosed as 
having mild disc disease at L5-S1 with annular fissure at L5-S1 
disc bulge.  The examiner opined that the post-service back 
injuries were more likely than not the cause of the Veteran's 
current low back condition.  The examiner supported this opinion 
with a detailed review of the Veteran's service and post-service 
medical history.  In particular, the examiner noted the December 
1978 diagnosis of muscle strain and noted that a "strain" is by 
definition acute.  The August 1978 parachute injury reported by 
the Veteran was documented, but there were no reports of back 
pain or injury at that time.  In addition, there were no 
complaints of recurrent back pain after 1979, no related findings 
or complaints at separation and several post-service back 
injuries.   

Although the service medical records show that the Veteran was 
treated for low back pain during service, the July 1983 
examination showed that his spine was normal.  There are no 
records of any problems or pain associated with his back 
following service until 2003.  In addition, an October 2003 VA 
treatment record stated that the Veteran's lower back pain was 
secondary to trauma since 1997.  In rendering a determination on 
the merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether an 
injury or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).   

In addition, post-service records do not show that the Veteran's 
low back disability is related to his period of honorable 
service.  The medical evidence of record provides no link between 
the Veteran's low back disability and his in-service injuries.  
In fact, the May 2010 examiner specifically opined that the 
Veteran's current low back disability was caused by several post-
service back injuries.  As the examiner provided an adequate 
basis on which he based his opinion, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran asserts in his October 2004 notice of disagreement 
that his current back pain began during service, specifically as 
a result of the August 1978 parachute jump.  The Board finds that 
the Veteran's more recently-reported history of continued 
symptoms of back pain since that time is inconsistent with the 
other lay and medical evidence of record.  Indeed, while he now 
asserts that his back pain began in service, in the more 
contemporaneous medical history he gave during service following 
the August 1978 jump, he denied any history or complaints of back 
pain.  At the time of the August 1978 injury, he did not complain 
of back pain or injury and none were noted.  Specifically, the 
July 1983 examination report reflects that the Veteran was 
examined and his spine was found to be clinically normal.  His 
in-service history of symptoms at the time of service separation 
is more contemporaneous to service, so is of more probative value 
than the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings, the absence of 
complaints or treatment for years after service, and his previous 
statements made for treatment purposes.  For these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms since service 
separation. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claims, and 
they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the appellant received inadequate notice, the record 
reflects that the purpose of the notice was not frustrated. 

In an October 2003 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization forms 
providing consent for VA to obtain his private medical records 
and that the appellant submit any evidence that the claimed 
conditions existed from service to the present time, any 
treatment records pertaining to the claim, any medical evidence 
of current disabilities.          

The October 2005 statement of the case and the March 2007 and 
August 2010 supplemental statements of the case provided the 
appellant with the relevant regulations for his service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason for 
the denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record 
as a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Furthermore, there has been no assertion of prejudice from the 
Veteran, and as it is his burden to demonstrate any such 
prejudice, see Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
Board may proceed with this determination.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained a medical opinion as to the etiology 
of the claimed low back disability.  In this case, VA need not 
obtain an examination for hearing loss, tinnitus, or a bilateral 
hip disability as the evidentiary record does not show that the 
Veteran currently suffers from these disabilities.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran stated in correspondence of 
record that he received treatment for his claimed low back 
disability from CMI in Chino, California and from CCI in 
Tehachapi, California.  On remand, the RO attempted to obtain the 
Veteran's private treatment records.  In a letter dated March 
2008, the RO requested that the Veteran complete and return the 
enclosed release form in order to obtain private treatment 
records from CMI and CCI.  In addition, pursuant to the Board's 
remand, the RO also asked the Veteran in the March 2008 letter to 
provide any pertinent information in his possession describing 
the circumstances of his discharge from service in August 1970.  
The Veteran did not respond.  Therefore, the Board finds that all 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


